UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6807



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL LEWIS, a/k/a Mike Lewis, a/k/a Mike
Lou, a/k/a Big Mike, a/k/a Mike,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-184-V, CA-00-379-3-1-V)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Lewis, Appellant Pro Se. Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Lewis seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error. We decline to consider Lewis’ claim that

21 U.S.C.A. § 841(a)(1) is unconstitutional, presented for the

first time on appeal.    See Muth v. United States, 1 F.3d 246, 250

(4th Cir. 1993).   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal substantially on the reasoning of

the district court.*   See United States v. Lewis, Nos. CR-97-184-V;

CA-00-379-3-1-V (W.D.N.C. Mar. 13, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review.    Accordingly, Appellant’s Apprendi
claim is not cognizable.


                                  2